Title: Commission to the Office of Secretary of State, [5 March] 1801
From: Jefferson, Thomas
To: 


[5 March 1801]
Thomas Jefferson, President of the United States of America,
To all who shall see these presents, Greeting:
Know Ye, That reposing especial trust and confidence in the patriotism, integrity and abilities of James Madison of Virginia, I have nominated, and, by and with the advice and consent of the Senate, do appoint him Secretary of State, and do authorize and empower him to execute and fulfil the duties of that office according to law; and to have and to hold the said office with all the powers, privileges and emoluments to the same of right appertaining unto him the said James Madison during the pleasure of the President of the United States for the time being.
In Testimony whereof I have made these letters patent, and caused the seal of the United States to be hereto affixed. Given under my hand, at the City of Washington, this fifth day of March, in the year of our Lord one thousand eight hundred and one, and of the Independence of the United States of America, the twenty fifth.

Th: Jefferson
By the President:
Levi Lincoln Acting as Secretary of State.

  

   
   Ms (CtY). Written on vellum; seal of the U.S. attached. In Jacob Wagner’s hand, signed by Jefferson and Lincoln. The verso bears William Cranch’s inscription attesting that on 2 May 1801 JM appeared before him (as assistant judge of the District of Columbia Circuit Court) and took the oath of office.



   
   On 5 Mar. the president, after placing JM’s name before the Senate, also nominated Henry Dearborn to be secretary of war, Lincoln to be attorney general, and Robert R. Livingston to be minister to France (Jefferson to the Senate, 5 Mar. 1801 [DNA: RG 46, Executive Nominating Messages, 7th Cong.]).


